Citation Nr: 1603098	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  14-21 745	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE
 
Entitlement to an effective date earlier than February 1, 2013 for the restoration of nonservice-connected death pension benefits.
 
 
REPRESENTATION
 
Appellant represented by:  Missouri Veterans Commission
 
 
ATTORNEY FOR THE BOARD
 
Ryan Frank, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1945 to January 1946.  He died in February 1994.  The appellant is his surviving spouse.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions by the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center.
 
This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
In September 2012, VA informed the appellant that it had stopped her nonservice-connected death pension benefits, effective January 1, 2010, because she had not submitted income reports for 2010 or 2011.  The letter refers to previous warning letters sent to the appellant, but those letters are not of record.  Hence, further development is required.
 
The September 2012 letter also instructed the appellant to submit income reports for 2010, 2011, and 2012 and informed her that she had one year to appeal the decision.  
 
In January 2013, VA received a Congressional inquiry initiated by the appellant's adult daughter, who acting as the appellant's fiduciary, requested "info(rmation) regarding the status of [her] mother's claim" and stated her intention to "get this matter settled."  She specifically referred to the fact that "[f]unds that were received in past are now being taken off my deceased father's retirement check."  VA deemed this an informal claim to reopen the issue of entitlement to nonservice-connected death benefits instead of a notice of disagreement with the September 2012 decision.  

According to the Federal regulations in effect at the time, a "written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement."  38 C.F.R. § 20.201 (2012).  The notice requires no "special wording," but "must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review."  Id.  
 
The provisions of 38 C.F.R. § 20.201 have since changed to require a specific form for a notice of disagreement, but only if VA provides a copy of that form in connection with its decision.  38 C.F.R. § 20.201 (2015).  There is no evidence that the AOJ did so in this case.  If the AOJ does not provide a copy of the form, the previous criteria for a valid notice of disagreement apply.  Id.
 
The January 2013 Congressional inquiry characterizes the appellant's death pension benefits as the subject of an ongoing dispute and seeks a resolution.  January 2013 was within the one year deadline for filing a notice of disagreement.  See 38 U.S.C.A. § 7105(b)(1) (West 2014).  The appellant submitted income reports for 2010, 2011, 2012 and 2013 in May 2013, which was also well before the one year time limit expired.  For these reasons, the January 2013 inquiry constitutes a valid notice of disagreement with the September 2012 decision under both versions of 38 C.F.R. § 20.201.  

The AOJ provided a statement of the case in May 2014 and the appellant perfected the appeal that is now before the Board in June 2014.  

In light of the foregoing, the Board finds that the claim currently before the Board is an appeal of the September 2012 decision that discontinued entitlement to nonservice-connected death pension benefits.
 
Because the appellant's income reports contain some ambiguities, to include whether Medicaid covers fees for the nursing home in which she lives, a remand is warranted so that the AOJ may readjudicate her claim in light of the Board's finding that the January 2013 submission was a notice of disagreement and not a new claim.
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  The AOJ must attempt to obtain copies of any letters VA sent the appellant which specifically advised her of a need to  submit income reports prior to September 2012.  If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.
 
2.  After completion of the above development, readjudicate the claim in light of the Board's finding that the appellant's January 2013 submission was a notice of disagreement with the September 2012 decision and not a new claim.  If the benefit sought is not granted, the appellant and her representative should be provided with a supplemental statement of the case explaining the reasons and bases for the denial and given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§  5109B, 7112 (West 2014).
 
 
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

